Citation Nr: 1538819	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2015 remand, the Board noted that the Veteran identified potentially relevant private treatment records during his January 2015 hearing, and requested that the RO attempt to obtain those records.  The treatment providers identified include Dr. Cohen, Dr. Hess, Dr. Preston, Dr. Lawrence Feldman, Williamsport Hospital and Medical Center, Reisterstown Family Practice, and Milton S. Hershey Medical Center.

In April 2015, the RO sent the Veteran a letter requesting that he provide authorizations to release the private treatment records to VA for the identified private providers.  Later that same month, the Veteran returned one authorization, but instead of stating the names of the providers, referred to a "list provided you in 1995 and again in 2010."  The VA private medical records retrieval center rejected the medical records request based upon incomplete information.  However, the RO did not notify the Veteran that his authorization was incomplete, attempt to obtain a complete authorization, or notify the Veteran that his private treatment records could not be obtained, as directed by the Board in its remand.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2014); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  Accordingly, the Veteran's claims must be remanded for additional development and notice, as indicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and notify him that the authorization provided in April 2015 was incomplete, and that a proper authorization which correctly identifies the provider or facility name, provider or facility address, and dates of treatment must be submitted in order for VA to obtain the records requested.  Again ask that the Veteran identify the names, addresses, and treatment dates for all providers of medical treatment for a skin disability and hearing loss, to include Dr. Cohen, Dr. Hess, Dr. Preston, Dr. Lawrence Feldman, Williamsport Hospital Medical Center, Reisterstown Family Practice, and Milton S. Hershey Medical Center.  After obtaining the appropriate authorization(s), the RO must contact the identified treatment provider and request all treatment records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.

The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained; (2) tell the Veteran what steps were taken to obtain the records; and (3) tell the Veteran that the claim or claims will be adjudicated without the records, but that if he later submits the records, the claim(s) may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2014).

2.  After completing the above requested development, and any additional development indicated in relation to the claims, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, with an opportunity to respond.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


